     Case: 3:18-cv-00238-DMB-DAS Doc #: 31 Filed: 03/17/21 1 of 2 PageID #: 384




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

FORREST THOMAS, III                                                                       PETITIONER

v.                                                                          No. 3:18CV238-DMB-DAS

WARDEN TAYLOR, ET AL.                                                                  RESPONDENTS



                           ORDER DIRECTING STATE TO RESPOND

        Forrest Thomas, III has filed a petition for relief under 28 U.S.C. § 2254. The case was stayed

so that the state trial court could conduct a competency hearing to determine whether Mr. Thomas was

competent to enter his guilty plea. The State court has issued its ruling, and the stay has been lifted. It

is therefore ORDERED:

1.      That no later than May 31, 2021, respondent, through the Attorney General of the State of

Mississippi, file an answer to this action, along with full and complete transcripts of all proceedings in

the state courts of Mississippi arising from the revocation of the petitioner’s accrued earned time,

meritorious earned time, and trusty time credits regarding his sentence on charges of kidnapping of a

minor and manslaughter in the Circuit Court of Washington County, Mississippi (to the extent such

are relevant to the State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon the

Attorney General of the State of Mississippi, or lawful successor, to Assistant Attorneys General

Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the completed
     Case: 3:18-cv-00238-DMB-DAS Doc #: 31 Filed: 03/17/21 2 of 2 PageID #: 385




acknowledgment of service of process form upon receipt.

        Petitioner is warned that failure to keep this court informed of his current address could lead to

dismissal of this lawsuit.

        SO ORDERED, this, the 17th day of March, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE
